                                          Case 3:20-cv-02173-WHO Document 45 Filed 11/05/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONA SIMON,                                        Case No. 20-cv-02173-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING IN PART AND
                                                 v.                                         GRANTING IN PART MOTIONS TO
                                   9
                                                                                            DISMISS THE COMPLAINT WITH
                                  10     CITY OF BERKELEY, BERKELEY                         LEAVE TO AMEND
                                         MENTAL HEALTH MOBIL CRISIS
                                  11     TEAM, et al.,                                      Re: Dkt. Nos. 27, 30
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pro se plaintiff Jona Simon filed this 42 U.S.C. section 1983 action alleging that

                                  15   defendants City of Berkeley Mental Health Mobil Crisis Team, Alta Bates Summit Medical

                                  16   Center (“ABSMC”), and Alameda Health System (“AHS”) (sued herein as John George

                                  17   Psychiatric Hospital) violated his civil rights protected by the Fourth, Fourteenth, and Second

                                  18   Amendments. Dkt. No. 1. Before me are motions to dismiss by the two hospital defendants,

                                  19   ABSMC and AHS. Dkt. Nos. 27, 30. For the reasons set forth below, their motions are DENIED

                                  20   in part and GRANTED in part with leave to amend.

                                  21          Simon’s claims are not barred by the statute of limitations. Federal courts “apply the

                                  22   forum state’s statute of limitations for personal injury actions” for section 1983 claims. Butler v.

                                  23   Nat’l Cmty. Renaissance of California, 766 F.3d 1191, 1198 (9th Cir. 2014) (citation omitted).

                                  24   California’s statute of limitations for personal injury claims is two years. Id. (citing Cal. Code

                                  25   Civ. Proc. § 335.1). Simon’s section 1983 claims arise out of incidents that occurred between

                                  26   March 20 and March 22, 2018 when he was detained pursuant to California Welfare and

                                  27   Institutions Code section 5150. The Complaint was filed on March 19, 2020. This is within two

                                  28   years of the alleged incidents.
                                          Case 3:20-cv-02173-WHO Document 45 Filed 11/05/20 Page 2 of 4




                                   1          However, Simon has not adequately alleged facts to support his claims. As a threshold

                                   2   issue, Simon must adequately allege that ABSMC and AHS acted under the color of state law.

                                   3   “Only in rare circumstances can a private party be viewed as a ‘state actor’ for section 1983

                                   4   purposes.” Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (citation

                                   5   omitted). In order for private conduct to constitute governmental action, “something more” must

                                   6   be present. Id. The Ninth Circuit recognizes four tests to identify what constitutes “something

                                   7   more”: (1) public function, (2) joint action, (3) governmental compulsion or coercion, and (4)

                                   8   governmental nexus. See id. at 835–36.

                                   9          Simon contends that the joint action test and the government nexus test are met, but the

                                  10   conclusory allegations in his Complaint are not enough. The Complaint is devoid of factual

                                  11   allegations that ABSMC and AHS acted jointly with the state or its agents or any factual

                                  12   allegations which would support the argument that their conduct had a close nexus with the state.
Northern District of California
 United States District Court




                                  13   See Lofthus v. Long Beach Veterans Hosp., 214 F. Supp. 3d 908, 915 (C.D. Cal. 2016)

                                  14   (dismissing, with leave to amend, pro se complaint involving 5150 hold because plaintiff did not

                                  15   allege that the private hospitals took action under color of state law). Simon cites to West v.

                                  16   Atkins, 487 U.S. 42, 54 (1988), where the Supreme Court held that “a private physician under

                                  17   contract with a state to provide medical services to inmates [is] a state actor for purposes of

                                  18   section 1983.” The allegations in his Complaint do not match that scenario. If Simon thinks his

                                  19   claims are like the claims in another case, he must explain why that is and point to his own factual

                                  20   allegations that make the case analogous. Only pointing to facts in another case does not show me

                                  21   why the facts alleged in this case are sufficient.

                                  22          He must also allege sufficient facts that make his Fourth, Fourteenth and Second

                                  23   Amendment claims against ABSMC and AHS plausible. For Fourth Amendment purposes,

                                  24   probable cause exists under section 5150 if facts are “known to the peace officer (or other

                                  25   authorized person) that would lead a person of ordinary care and prudence to believe, or to

                                  26   entertain a strong suspicion, that the person detained is mentally disordered and is a danger to

                                  27   himself or herself.” People v. Triplett, 144 Cal. App. 3d 283, 287–88 (1983) (holding officer did

                                  28   not violate Fourth Amendment by taking defendant into custody under section 5150 where it was
                                                                                            2
                                          Case 3:20-cv-02173-WHO Document 45 Filed 11/05/20 Page 3 of 4




                                   1   reasonable to infer from facts known to detaining officer that plaintiff was “at least temporarily

                                   2   disordered” and “as a result of mental disorder was a danger to herself”). Simon’s Fourth

                                   3   Amendment claim appears to be implausible because the medical records attached to his

                                   4   Complaint show that there was probable cause for ABSMC and AHS to certify and continue the

                                   5   5150 hold. If Simon wishes to pursue a Fourth Amendment claim against these defendants, he

                                   6   must explain why he thinks they did not have probable cause to continue his 5150 hold.

                                   7          Further, Simon does not specify the Fourteenth Amendment due process rights he seeks to

                                   8   vindicate – procedural due process, substantive due process, or both. To the extent that he

                                   9   premises his Fourteenth Amendment claim on allegations that he did not receive a hearing or other

                                  10   review prior to or during his 72-hour detention pursuant to the 5150 hold, “such a claim is not

                                  11   cognizable as a matter of law.” Walsh v. AMD Sacramento, No. 2:13-CV-2077 MCE KJN, 2014

                                  12   WL 4472752, at *10 (E.D. Cal. Sept. 11, 2014) (dismissing procedural due process claim against
Northern District of California
 United States District Court




                                  13   county, psychiatric facility and medical center), report and recommendation adopted (Dec. 29,

                                  14   2014), aff'd sub nom. Walsh v. Am. Med. Response, 684 F. App’x 610 (9th Cir. 2017).

                                  15          To the extent that Simon seeks to bring a substantive due process claim, the Complaint is

                                  16   not supported by sufficient allegations. As ABSMC and AHS point out, his allegations are not

                                  17   like the substantive due process allegations allowed in other cases. See, e.g., Oyarzo v. Alameda

                                  18   Cty. Med. Ctr., No. C 04-4587 MJJ, 2005 WL 701450, at *3 (N.D. Cal. Mar. 15, 2005) (persons

                                  19   involuntarily committed pursuant to section 5150 may be able to state a cognizable substantive

                                  20   due process claim through allegations of unsafe conditions of confinement). In his opposition,

                                  21   Simon argues that ABSMC and AHS acted with deliberate indifference to serious medical needs,

                                  22   but he does not explain what those “serious medical needs” were and how ABSMC and AHS’

                                  23   actions or inactions amounted to deliberate indifference.

                                  24          To the extent that he is pursuing a Monell claim against ABSMC and AHS, he does he

                                  25   allege that there were any specific policies or customs on the part of ABSMC and AHS that was

                                  26   “the moving force” behind the constitutional violation. Plumeau v. Sch. Dist. No. 40, Cnty. of

                                  27   Yamhill, 130 F.3d 432, 438 (9th Cir. 1997).

                                  28          Finally, Simon’s Second Amendment claim fails because he does not explain what
                                                                                         3
                                          Case 3:20-cv-02173-WHO Document 45 Filed 11/05/20 Page 4 of 4




                                   1   ABSMC or AHS did to infringe on his right to bear arms. In his opposition, Simon argues that

                                   2   ABSMC and AHS found a weapon license on him and “registered” him in the system. Although

                                   3   that allegation does not appear in the Complaint, it is insufficient anyway because ABSMC and

                                   4   AHS have a mandatory duty to report such information to the Department of Justice pursuant to

                                   5   Cal. Wel. & Inst. Code section 8103(f)(2)(A)(i).

                                   6          I will give Simon leave to amend his Complaint within 20 day of this order to address the

                                   7   issues outlined above.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 5, 2020

                                  10

                                  11
                                                                                                  William H. Orrick
                                  12                                                              United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
